PD-1320-15

                      UL THE   COURT OF CRIMINAL APPEALS          RFflFlV/FR !M
                                     OF TF.XAS                  j^\1t^C,VC:1-' *™
                                                                ©OURT OFCRIMINAL APPPAl
                                                                      OCT 27 2015
                                         §
JOHN VINCENT CRUZ
                                         f                        4teM60fltelGbrfc
V.
                                         §       APPL Cause No.: 08-13-00297-CR
                                         ^           Tr. Cause No.: 20120D00741
STATE OF TEXAS                           §



                                     ORDER




             On October 14, 2015, John Vincent Cruz, TDCJ 31892578's Motion For
Extension of Time To File Petition For Discretionary Reviev/ came on to be
and it is the OPINION of this Court that said Motion should be GRANTED / DENIED,


therefore,


IT IS ORDERED that the due date to file Petition For Discretionary Review
                    of November 5, 2015 be extended 30 days.


                                                                        FILED M
The new due date is December 5, 2015.
                                                               COURT OF CRIMINAL APPEALS
                                                                      OCT 2 9 27,j

                                                                    Abel Acosta, Clerk


                                 Justice Presiding
                          In The Court of Criminal Appeals
                                      of Texas
                               John Vincent...Crua
                                  TDCJ #1892578
                                     Boyd Unit
                                    200 Spur 113
                                Teague, Texas 75860



                                 October 15, 2015




Honorable Abel Acosta
Chief Deputy Clerk
Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711



la:          Filing of ORDER



Dear Honorable Clerk:


             Enclosed, please find Appellant's ORDER, file it with the recently
filed Motion For Extension of Time To File Petition For Discretionary Review
and bring it topthe attention of the Court for disposition.



Thank you,




Sincerely,




TDOMH932573


C.z:         File

\:.nc I.